Third District Court of Appeal
                               State of Florida

                        Opinion filed August 24, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2219
                       Lower Tribunal No. 20-24773
                          ________________


                       Abenaias Da Silva, et al.,
                                 Appellants,

                                     vs.

                            Romeu Pradines,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.

      Urban Thier & Federer, P.A., and John L. Urban (Orlando), for
appellants.

      Sachs Sax Caplan, P.L., and Robert Rivas (Boca Raton), for
appellee.


Before FERNANDEZ, C.J., and LINDSEY and HENDON, JJ.

     PER CURIAM.
Affirmed.




            2